COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Chafin and Senior Judge Annunziata
UNPUBLISHED


              Argued at Alexandria, Virginia


              DEBORAH MARIE COLLINS
                                                                                MEMORANDUM OPINION ∗ BY
              v.      Record No. 0862-12-4                                       JUDGE WILLIAM G. PETTY
                                                                                    JANUARY 22, 2013
              MICHAEL JOSEPH COLLINS


                                   FROM THE CIRCUIT COURT OF FREDERICK COUNTY
                                               John E. Wetsel, Jr., Judge

                                Marilyn Ann Solomon (Law Firm of Marilyn Ann Solomon, on
                                brief), for appellant.

                                Michael Joseph Collins, pro se.


                      Deborah Collins (“wife”) appeals the trial court’s final divorce decree, which granted her

              a divorce from Michael Collins (“husband”). On appeal, wife assigns the following errors to the

              trial court: (1) the trial court erred by allowing multiple trials on the merits; (2) the trial court

              erred in its equitable distribution of the parties’ assets; (3) the trial court erred by awarding wife

              attorney’s fees in an amount less than what she asked for; and (4) the trial court erred in

              calculating the amount and length of spousal support. For the reasons stated below, we affirm in

              part and reverse in part and remand this case for further proceedings consistent with this opinon.

                                                                  I.

                      Because the parties are fully conversant with the record in this case and this

              memorandum opinion carries no precedential value, we recite below only those facts and

              incidents of the proceedings as are necessary to the parties’ understanding of the disposition of

                      ∗
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
this appeal. “On appeal, we view the evidence in the light most favorable to . . . the party

prevailing below, ‘and grant all reasonable inferences fairly deducible therefrom.’” Johnson v.

Johnson, 56 Va. App. 511, 513-14, 694 S.E.2d 797, 799 (2010) (quoting Anderson v. Anderson,

29 Va. App. 673, 678, 514 S.E.2d 369, 372 (1999)). “On interpretations of the law as it applies

to [the evidence], however, we review the trial court’s ruling de novo . . . .” Lewis v. Lewis, 53
Va. App. 528, 536, 673 S.E.2d 888, 892 (2009).

                                                  II.

                                         A. Multiple Trials

       Wife first argues that the trial court erred in holding multiple trials. Specifically, wife

argues that the trial court abused its discretion “by holding multiple trials after holding a full and

fair trial on September 30, 2011.”

       On October 6, 2011, the trial court issued Findings of Fact and Conclusions of Law based

on the September 30, 2011 hearing. Both wife and husband filed motions to reconsider. As a

pre-condition to hearing husband’s motion, the trial court ordered him to have a full audit of his

business by a Certified Public Accountant. On January 3, 2012, the trial court heard arguments

on the motions. At the hearing, the trial court ordered husband’s CPA to complete the audit of

husband’s income and expenses for his business for the years 2010 and 2011. At the end of that

hearing, the trial court granted a continuance until the audit was complete. On March 8, 2012,

the trial court heard testimony from husband’s CPA. On March 15, 2012, the trial court entered

an order with supplemental findings of fact and conclusions of law.

       “After a court has concluded an evidentiary hearing ‘during which each party had ample

opportunity to present evidence, it [is] within the court’s discretion to refuse to take further

evidence on this subject.’” Holmes v. Holmes, 7 Va. App. 472, 480, 375 S.E.2d 387, 392 (1988)




                                                 -2-
(alteration in original) (quoting Morris v. Morris, 3 Va. App. 303, 307, 349 S.E.2d 661, 663

(1986)). A rehearing will be granted if a petitioner demonstrates either “‘error on the face of the

record, or . . . some legal excuse for his failure to present his full defense at or before the time of

entry of the decree.’” Id. (quoting Downing v. Huston, Parbee Co., 149 Va. 1, 9, 141 S.E. 134,

136-37 (1927)). However, the decision “‘to reopen a case lies within the sound discretion of the

trial judge.’” Morgan v. Commonwealth, 61 Va. App. 58, 65, 733 S.E.2d 151, 154 (2012)

(quoting Minor v. Commonwealth, 16 Va. App. 803, 805, 433 S.E.2d 39, 40 (1993)). “‘[U]nless

it affirmatively appears that this discretion has been abused, this court will not disturb the trial

court’s ruling thereon.’” Id. (quoting Minor, 16 Va. App. at 805, 433 S.E.2d at 40).

        Wife argues that there is no authority that allows a trial court to reopen a non-jury case

after there has already been a “full and fair trial.” However, this Court recently approved of the

reopening of evidence in a non-jury case. See id. In Morgan, the defendant was convicted, in a

bench trial, of possessing marijuana with the intent to distribute. At trial, two certificates of

analysis pertaining to the drugs and a firearm were admitted without testimony from the analysts

who produced the certificates. A few months after trial, the United States Supreme Court held

such certificates to be inadmissible. Morgan then filed a motion to reconsider, arguing that the

case should be dismissed because the admission of the certificates at trial was in error. In

response, the Commonwealth moved to reopen the evidence in the case. The trial court granted

the Commonwealth’s motion and allowed the preparer of the certificate of analysis to testify. On

appeal, this Court held that the trial court did not abuse its discretion in reopening the evidence.

Id. at 59-65, 733 S.E.2d at 152-54. This holding relied, in part, on “the fact that the case

remained within the breast of the trial court.” Id. at 65, 733 S.E.2d at 154.




                                                 -3-
       Here, in its March 15, 2012 order, the trial court noted that “[s]ubstantial evidence has

now been produced, which was either not produced or not available at the earlier trial, so that the

Court amends its October 6, 2011, Findings of Fact and Conclusion[s] of [L]aw.” The trial court

went on to say that “[t]his shifting sea of facts has greatly compounded the resolution of this

case, and the Court is going to modify its earlier findings and conclusions based on this new

evidence.” In Morgan, developments in the prevailing law allowed the reopening of the

evidence in the case. Here, developments in the evidence, which demonstrated that there was an

error on the face of the record, allowed the reopening of the evidence in the case. Because the

case remained within the breast of the trial court, and there was an error on the face of the record,

the trial court was free to reopen the evidence. Therefore, we hold that the trial court did not

abuse its discretion in granting the motions to reconsider and hearing further evidence.

                                     B. Equitable Distribution

       Wife next argues that the trial court erred in its equitable distribution of the parties’

assets. We agree.

       “Fashioning an equitable distribution award lies within the sound discretion of the trial

judge and that award will not be set aside unless it is plainly wrong or without evidence to

support it.” Srinivasan v. Srinivasan, 10 Va. App. 728, 732, 396 S.E.2d 675, 678 (1990).

Accordingly, we will not reverse an award “[u]nless it appears from the record that the [trial

court] has abused [its] discretion, . . . has not considered or misapplied one of the statutory

mandates, or that the evidence fails to support the findings of fact underlying [the] resolution of

the conflict.” Smoot v. Smoot, 233 Va. 435, 443, 357 S.E.2d 728, 732 (1987).

       “In making an equitable distribution, the court must classify the property, assign a value,

and then distribute the property to the parties, taking into consideration the factors listed in Code




                                                -4-
§ 20-107.3(E).” Theismann v. Theismann, 22 Va. App. 557, 564, 471 S.E.2d 809, 812, aff’d on

reh’g en banc, 23 Va. App. 697, 479 S.E.2d 534 (1996). Regarding valuation of property, “[t]he

burden is on the parties to provide the trial court sufficient evidence from which it can value their

property.” Bosserman v. Bosserman, 9 Va. App. 1, 5, 384 S.E.2d 104, 107 (1989). Specifically,

the burden of proof on valuation of property is on the party that moves for equitable distribution.

See Bowers v. Bowers, 4 Va. App. 610, 618, 359 S.E.2d 546, 551 (1987).

       Nevertheless, where there is sufficient, credible evidence on the value of a business, a

trial court is required to assign a value to the business in making its equitable distribution award.

Peter N. Swisher, Lawrence D. Diehl & James R. Cottrell, Family Law: Theory, Practice, and

Forms § 11-25, at 776 (2012 ed.) (citing Taylor v. Taylor, 5 Va. App. 436, 443-44, 364 S.E.2d
244, 248-49 (1988)). Here, the trial court properly classified the business, AVConcepts LLC, as

martial property. However, the trial court did not assign a value to the business even though

wife presented sufficient, credible evidence on its value.

       The evidence indicates—and the trial court found in its March 15, 2012 supplemental

findings of fact and conclusions of law—that AVConcepts had a gross income of $846,499 in

2011 and a gross income of $715,283 in 2010. 1 Assuredly, a business that has gross income can

be valued.

       Indeed, in Bosserman, we acknowledged that there is no rigid, set approach to the

valuation of a business; instead, the courts have adopted a flexible approach that should be

tailored to the specific circumstances of each case. 9 Va. App. at 6, 384 S.E.2d at 107. In

valuing the business, a trial court “must determine from the evidence that value which represents

       1
         The evidence further indicated that husband treated AVConcepts as his alter ego by
paying personal expenses from the business accounts. In 2010, husband withdrew $109,792.63
in personal expenses. In 2011, husband withdrew $110,463.25 in personal expenses. Even with
these personal expenses, the business neither operated at a loss nor incurred debt.


                                                -5-
the [business’] intrinsic worth to the parties.” Id. In Bosserman, we approved the use of the

factors outlined in Internal Revenue Service Revenue Ruling 59-60 as a guide in the business

valuation process:

                  “[M]ost experts and courts have used the IRS’s Revenue Ruling
                  59-60 as the guide in valuing the close corporation. The goal is to
                  arrive at a fair market value for a stock for which there is no
                  market. To do this, the IRS recommends that ‘all available
                  financial data, as well as all relevant factors affecting the fair
                  market value, should be considered . . . .’
                          Among the factors listed in the Ruling as ‘fundamental and
                  requir[ing] careful analysis’ are the history of the firm, the nature
                  of the company, the outlook for the industry, the book value of the
                  stock, the size of the block to be valued, the earning and
                  dividend-paying capacities of the company, and the existence of
                  goodwill or other intangible assets. Generally, greater weight will
                  be given to earnings factors for those companies that sell products
                  or services, and to asset values for investment or holding
                  companies . . . .
                          The Ruling warns against an inflexible approach to valuing.
                  Methods such as taking an average of several factors are
                  disapproved. However, restrictive arrangements, such as buy-sell
                  agreements, may be used, along as with other factors, to arrive at
                  the value of the stock.”

Id. at 9 n.1, 384 S.E.2d at 109 n.1 (emphasis added) (quoting Bowen v. Bowen, 473 A.2d 73, 77

(N.J. 1984)). 2

        Based on the record before us, it is apparent that the husband’s business, AVConcepts

LLC, is a marital asset that can be assigned a monetary value. 3 The trial court did not do so.

Therefore, we hold that the trial court erred in not assigning a value to the business and not

including it in the equitable distribution of the marital estate. Accordingly, we reverse and

        2
            “Goodwill has been defined as ‘the increased value of the business, over and above the
value of its assets, that results from the expectation of continued public patronage.’” Russell v.
Russell, 11 Va. App. 411, 415, 399 S.E.2d 166, 168 (1990) (quoting J. Thomas Oldham,
Divorce, Separation and the Distribution of Property § 10.03, at 10-20 (1989)).
        3
        For further guidance on the valuation of a business, see generally Brett R. Turner, 2
Equitable Distribution of Property §§ 7:19–7:29 (3d 2005).


                                                  -6-
remand to the trial court with instructions to assign a value to the business as of the previously

established date of valuation 4 and then distribute it to the parties. 5

                                          C. Attorney’s Fees

        Wife next argues that the trial court erred in limiting the amount of attorney’s fees that

she was awarded. Specifically, wife argues that the trial court promised to pay her attorney’s

fees associated with the additional hearing on the motions to reconsider. We disagree.

        “‘[A]n award of attorney’s fees is a matter submitted to the trial court’s sound discretion

and is reviewable on appeal only for an abuse of discretion.’” Richardson v. Richardson, 30
Va. App. 341, 351, 516 S.E.2d 726, 731 (1999) (quoting Graves v. Graves, 4 Va. App. 326, 333,

357 S.E.2d 554, 558 (1987)). “[T]he key to a proper award of counsel fees [is] reasonableness

under all of the circumstances revealed by the record.” McGinnis v. McGinnis, 1 Va. App. 272,

277, 338 S.E.2d 159, 162 (1985). Further, “A trial court is not unmindful of the usual charges

within its jurisdiction, and when viewed in the light of the circumstances of a particular case, a

relatively modest award may be found to be reasonable.” Id.

        Here, wife was awarded attorney’s fees in the amount of $39,500. Wife argues that she

should have been awarded an additional $32,500 in attorney’s fees for the additional hearing on

the motions to reconsider. Wife, in advancing her argument, ignores a critically important word

used by the trial court when it told wife she would be entitled to attorney’s fees. The trial court

        4
         Although not expressly stated, it appears that the trial court granted the wife’s motion to
use a date other than the date of trial for purposes of valuing the assets, and set the date of
separation as the relevant date.
        5
         After assigning a value to the business, the trial court must equitably distribute the
remaining marital property in accordance with Code § 20-107.3(E). Husband admitted at oral
argument that the bank accounts were business accounts. To the extent that the accounts are
business accounts, they are to be included in the valuation of the business. To the extent that the
accounts are personal accounts, they are to be distributed with the personal property of the
parties.


                                                  -7-
said that wife would be entitled to reasonable attorney’s fees. In determining the amount of

attorney’s fees, the trial court comprehensively discussed the reasonableness factors in Chawla v.

BurgerBusters, Inc., 255 Va. 616, 623, 499 S.E.2d 829, 833 (1998).

               In determining whether a party has established a prima facie case
               of reasonableness, a fact finder may consider, inter alia, the time
               and effort expended by the attorney, the nature of the services
               rendered, the complexity of the services, the value of the services
               to the client, the results obtained, whether the fees incurred were
               consistent with those generally charged for similar services, and
               whether the services were necessary and appropriate.

Id. After discussing these factors, the trial court determined that $39,500 in attorney’s fees was

reasonable. In reviewing the record, and considering the circumstances of this case, we hold that

the trial court did not abuse its discretion in setting the amount of attorney’s fees.

                                        D. Spousal Support

       Wife next argues that the trial court erred in calculating the amount and length of spousal

support. Based on our holding in Part B of this opinion, we reverse and remand with instructions

that the trial court recalculate the spousal support award.

       In awarding spousal support, the trial court is required to consider all the factors

enumerated in Code § 20-107.1(E). Factor eight of Code § 20-107.1(E) requires the trial court to

consider “[t]he provisions made with regard to the marital property under § 20-107.3.”

Therefore, the trial court must necessarily re-examine the spousal support award in light of the

valuation of the business. See Robinette v. Robinette, 4 Va. App. 123, 131, 354 S.E.2d 808, 812

(1987) (holding that when the disposition of marital property is to be considered on remand, the

trial court must necessarily re-examine the spousal support award).




                                                 -8-
                                               III.

       For the foregoing reasons, we affirm in part, reverse in part, and remand for further

proceedings consistent with this opinion.

                                                                                 Affirmed in part,
                                                                                 reversed in part,
                                                                                   and remanded.




                                              -9-